IN THE SUPREME COURT OF PENNSYLVANIA


IN RE: DUTY ASSIGNMENT                     : No. 542
SCHEDULE FOR EMERGENCY                     : Judicial Administration
PETITIONS IN THE YEAR 2021                 : Docket


                                   ORDER

PER CURIAM:

      AND NOW, this 24th day of December, 2020, the emergency duty assignment for
the year 2021, is herewith adopted.


      January       Justice Debra Todd              (Eastern District)
                    Justice David Wecht             (Western District)

      February      Justice Max Baer                (Eastern District)
                    Justice Kevin Dougherty         (Western District)

      March         Justice Christine Donohue       (Eastern District)
                    Justice Sallie Updyke Mundy     (Western District)

      April         Justice David Wecht             (Eastern District)
                    Justice Debra Todd              (Western District)

      May           Justice Kevin Dougherty         (Eastern District)
                    Justice Tom Saylor              (Western District)

      June          Justice Sallie Updyke Mundy     (Eastern District)
                    Justice Christine Donohue       (Western District)

      July          Justice Debra Todd              (Eastern District)
                    Justice David Wecht             (Western District)

      August        Justice Tom Saylor              (Eastern District)
                    Justice Kevin Dougherty         (Western District)

      September     Justice Christine Donohue       (Eastern District)
                    Justice Sallie Updyke Mundy     (Western District)
October    Justice David Wecht           (Eastern District)
           Justice Debra Todd            (Western District)

November   Justice Kevin Dougherty       (Eastern District)
           Justice Tom Saylor            (Western District)

December   Justice Sallie Updyke Mundy   (Eastern District)
           Justice Christine Donohue     (Western District)